In a proceeding under section 330 of the Election Law (1) to declare null and void a petition designating the respondents as candidates of the Democratic party in the primary election for certain party positions; and (2) to enjoin the Board of Elections from printing or placing the names of said respondents as such candidates on the official primary ballot, the petitioner appeals from a final order of the Supreme Court, Queens County, entered August 28,1962, which, inter alia, dismissed the petition after trial before an Official Referee. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.